Citation Nr: 0914063	
Decision Date: 04/15/09    Archive Date: 04/24/09

DOCKET NO.  08-05 663	)	DATE
	)
	)


THE ISSUE

Whether there was clear and unmistakable error (CUE) in an 
October 2007 decision by the Board of Veterans' Appeals 
(Board) that denied an effective date for a 20 percent 
evaluation for degenerative disc disease of the lumbar spine, 
prior to October 21, 2003.


REPRESENTATION

Moving party represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


FINDINGS OF FACT

1.  The Veteran in this case served on active duty from 
April 1984 to July 1985.

2.  The moving party failed to adequately set forth the 
alleged CUE, or errors, of fact or law in the October 2007 
Board decision, the legal or factual basis for such 
allegations, and why the result would have been manifestly 
different but for the alleged error. 


CONCLUSION OF LAW

Because the pleading requirements for a motion for revision 
of a decision based on clear and unmistakable error have not 
been met, the motion must be dismissed without prejudice to 
refiling.  38 C.F.R. § 20.1404(b) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

While the moving party has not been provided a notice letter 
with regard to this issue, the United States Court of 
Appeals for Veterans Claims has directed that the Veterans 
Claims Assistance Act of 2000 (VCAA) does not apply to 
claims of CUE.  See Livesay v. Principi, 15 Vet. App. 165 
(2001).

A Board decision is subject to revision on the grounds of 
clear and unmistakable error and must be reversed or revised 
if evidence establishes such error.  See 38 U.S.C.A. § 
7111(a) (West 2002).  

According to the regulations, clear and unmistakable error is 
the kind of error, of fact or of law, that when called to the 
attention of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error.  

Generally, clear and unmistakable error is presented when 
either the correct facts, as they were known at the time, 
were not before the Board, or the statutory and regulatory 
provisions extant at the time were incorrectly applied.  A 
review for clear and unmistakable error in a prior Board 
decision must be based on the record and the law that existed 
when the decision was made.  See 38 C.F.R. § 20.1403(a), (b).  

The regulations further provide that to warrant revision of a 
Board decision on the grounds of clear and unmistakable 
error, there must have been an error in the Board's 
adjudication of the appeal which, had it not been made, would 
have manifestly changed the outcome when it was made; if it 
is not absolutely clear that a different result would have 
ensued, the error complained of cannot be clear and 
unmistakable.  See 38 C.F.R. § 20.1403(c).  Examples of 
situations that are not clear and unmistakable error include 
the following: (1) Changed diagnosis.  A new diagnosis that 
"corrects" an earlier diagnosis considered in a Board 
decision; (2) Duty to assist.  The Secretary's failure to 
fulfill the duty to assist under 38 U.S.C.A. § 5107(a); and, 
(3) Evaluation of evidence.  A disagreement as to how the 
facts were weighed or evaluated.  See 38 C.F.R. § 20.1403(d).  

Moreover, clear and unmistakable error does not include the 
otherwise correct application of a statute or regulation 
where, subsequent to the Board decision challenged, there has 
been a change in the interpretation of the statute or 
regulation.  See 38 C.F.R. § 20.1403(e).  

The motion must set forth clearly and specifically the 
alleged CUE, or errors, of fact or law in the Board decision, 
the legal or factual basis for such allegations, and why the 
result would have been manifestly different but for the 
alleged error.  Non-specific allegations of failure to follow 
regulations or failure to give due process, or any other 
general, non-specific allegations of error, are insufficient 
to satisfy the requirement of the previous sentence.  Motions 
which fail to comply with the requirements set forth in this 
paragraph shall be dismissed without prejudice to filing 
under this subpart.  38 C.F.R. § 20.1404(b).

In its October 4, 2007 decision, the Board determined that 
the evidence of record did not support an effective date 
prior to October 21, 2003, for an award of a 20 percent 
rating for degenerative disc disease of the lumbar spine.  
Specifically, the Board concluded that determinations in 
November 1985 and August 1987 became final, and that there 
was no evidence of a formal claim, informal claim, or 
written intent to file a claim for an increased rating for a 
low back disability prior to October 21, 2003.

In his February 2008 motion for CUE, and in a statement from 
his representative, the moving party asserted that he tried 
to have the report of a magnetic resonance imaging read at a 
VA medical facility, but that he was told it was not 
possible because there might be a conflict of interest.  In 
addition, the representative argues that the Board failed to 
apply the provisions of 38 C.F.R. § 3.400(o)(2) (2008).  

The Board has carefully reviewed the moving party's CUE 
motion of February 2008, and the relevant contentions as to 
CUE in the statement from his representative.  However, the 
Board finds that they contain no more than general 
assertions of CUE with respect to the Board's decision of 
October 4, 2007.  In this regard, the moving party points to 
no specific evidence that undebatably demonstrated that he 
had filed a claim for an increased rating for a low back 
disability prior to October 21, 2003.  With respect to the 
allegation that the Board failed to apply 38 C.F.R. 
§ 3.400(o)(2), the regulation was specifically considered in 
the October 2007 Board determination, and the moving party 
has not set forth any specific arguments as to how it was 
misapplied.  

The Board acknowledges that the November 2003 VA examination 
report notes that magnetic resonance imaging in 1994 at a 
private facility reportedly demonstrated degenerative disc 
disease of the lumbar spine.  Even if, as the moving party 
asserts, he brought this report to a VA medical facility, in 
the absence of a formal claim within one year of the date of 
the medical report, it cannot be the basis of a claim for 
CUE. 

No other basis for CUE has been set forth by the moving 
party.  The Board must emphasize that in a CUE motion, it is 
incumbent upon the moving party to set forth clearly and 
specifically the alleged CUE, and that non-specific 
allegations of failure to follow regulations or the failure 
to give due process, or any other general non-specific 
allegations of error, are insufficient to satisfy this 
requirement under Rule 1404(b).

Because the Board finds that the moving party's motion fails 
to comply with the requirements set forth in 38 C.F.R. § 
20.1404(b) (2008), the motion is dismissed without 
prejudice.

While this decision does not preclude the moving party from 
submitting more specific allegations of CUE, it is suggested 
that he should carefully consider the above-noted 
requirements before refiling his motion, so as to obtain a 
better grasp of what does and does not constitute CUE.


ORDER

The motion is dismissed without prejudice to refiling.




	                       
____________________________________________
	K. A. BANFIELD 
	Veterans Law Judge, Board of Veterans' Appeals


Only a final decision of the Board of Veterans' Appeals may 
be appealed to the United States Court of Appeals for 
Veterans Claims.  38 U.S.C.A. § 7252 (West  2002); Wilson v. 
Brown, 5 Vet. App. 103, 108 (1993) ("A claimant seeking to 
appeal an issue to the Court must first obtain a final BVA 
decision on that issue.")  This dismissal under 38 C.F.R. 
§ 20.1404(b) (2008) is not a final decision of the Board.  
38 C.F.R. § 20.1409(b) (2008).  This dismissal removes your 
motion from the Board's docket, but you may refile the 
motion at a later date if you wish.




